 
 
I 
111th CONGRESS 2d Session 
H. R. 6283 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2010 
Ms. Lee of California (for herself, Ms. Woolsey, Ms. Slaughter, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title V of the Social Security Act to eliminate the abstinence-only education program. 
 
 
1.Short titleThis Act may be cited as the Repealing Ineffective and Incomplete Abstinence-Only Program Funding Act of 2010. 
2.FindingsCongress makes the following findings: 
(1)The United States has one of the highest teen pregnancy rates in the developed world. Between 1990 and 2005, the United States teenage pregnancy rate declined 41 percent. For the first time in more than a decade, the rate rose 3 percent in 2006. At the same time, teens were receiving less information about contraception in schools and their use of contraceptives was declining. 
(2)While young people in the United States aged 15 to 25 make up only ¼ of the sexually active population, they contract about ½ of the 19,000,000 sexually transmitted infections (STIs) which occur annually. Young people ages 13 to 29 account for nearly ¼ of the estimated 56,300 new HIV infections each year. Every hour, 1 young person is infected with HIV. In 2008, the Centers for Disease Control and Prevention estimated that 1 in 4 young women between the ages of 14 and 19 and nearly 1 in 2 African-American young women are infected with at least one of the four most common STIs. 
(3)Abstinence-only-until-marriage programs have been discredited by a wide body of evidence, including most recently in a congressionally mandated study in 2007 which found these programs ineffective in stopping or delaying teen sex, reducing the number of reported sexual partners, reducing reported rates of pregnancy or sexually transmitted infections, or otherwise beneficially impacting young people’s sexual behavior. The Institute of Medicine of the National Academy of Sciences recommends the termination of such programs because they represent poor fiscal and public health policy. 
(4)Leading medical and public health professional groups, including the American Medical Association, the American Academy of Pediatrics, the Society of Adolescent Health and Medicine, the American College of Obstetricians and Gynecologists, the American Nurses Association, the American Public Health Association, and the American Psychological Association, oppose an abstinence-only-until-marriage approach as antithetical to the principles of science. These organizations all stress the need for sexuality education that includes messages about abstinence and also provide young people with information about contraception for the prevention of teen pregnancy, HIV/AIDS, and other STIs. 
(5)Since 1996, the United States has spent over $1,500,000,000 in Federal funding on abstinence-only-until-marriage programs that fail to teach teens how to prevent unintended pregnancy or STIs, including HIV. Particularly during the Nation’s worst economic disaster since the Great Depression, government funding should only support evidence-based programs. 
(6)According to the results of a 2005–2006 nationally representative survey of United States adults published in the Archives of Pediatric & Adolescent Medicine, more than 8 in 10 (82 percent) of those polled, regardless of political ideology, support comprehensive sex education that is medically accurate and age-appropriate and includes information about both abstinence and contraception for protection against unintended pregnancy and STIs, including HIV. 
(7)There is strong evidence that more comprehensive approaches to sex education help young people both to withstand the pressures to have sex too soon and to have healthy, responsible, and mutually protective relationships when they do become sexually active. More comprehensive sex education has been found to be effective in delaying sexual intercourse, increasing contraceptive use, and reducing the number of partners among teens. 
(8)Strong evidence indicates that sex education programs that promote both abstinence and the use of contraception does not increase sexual behavior. Studies show that when teens are educated about and have access to contraception, levels of contraception use at first intercourse increase while levels of sex stay the same. 
(9)Teens who receive sex education that includes both abstinence and contraception are more likely than those who receive abstinence-only-until-marriage messages to delay sexual activity and use contraception when they do become sexually active. Research from the United States shows that teens who practice contraception consistently in their first sexual relationship are more likely to continue doing so than those who use no method or who use a method inconsistently. 
(10)The Personal Responsibility Education Program (PREP) funds programs that are required to provide information on both abstinence and contraception for the prevention of pregnancy and STIs, including HIV/AIDS, with a substantial emphasis on both abstinence and contraceptive use. Programs must also address adulthood preparation topics such as healthy relationships, adolescent development, financial literacy, educational and career success, and healthy life skills. Funded programs are required to be evidence-based or replicate elements of evidence-based programs that have been proven on the basis of rigorous scientific research to change behavior. 
3.Elimination of Abstinence-Only Education Program 
(a)In generalTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by striking section 510. 
(b)RescissionAmounts appropriated for fiscal year 2010 under section 510(d) of the Social Security Act (42 U.S.C. 710(d)) (as in effect on the day before the date of enactment of this Act) that are unobligated as of the date of enactment of this Act are rescinded. 
(c)Reprogram of eliminated abstinence-Only funds for the personal responsibility education program (PREP)Section 513(f) of the Social Security Act (42 U.S.C. 713(f)) is amended by striking for each of fiscal years 2010 through 2014 and inserting for fiscal year 2010, and $125,000,000 for each of fiscal years 2011 through 2014. 
 
